MEMO OPINION
PER CURIAM:
George R. Smith, a resident of the State Hospital in Warm Springs, Montana, heretofore petitioned this court for an accounting and also alleged that his confinement was illegal.
In our memo opinion of June 17, 1965, (145 Mont. 567, 403 *202P.2d 604) we noted that no written report had been filed as provided in section 38-109, R.C.M.1947, and until such report had been filed petitioner was not entitled to his release.
Petitioner brings the same issue to this court again, stating that a report was filed in 1958 and certain tests thereafter given. This is the same situation as prevailed in 1965, and what we said in our memo opinion, supra, would still be the rule. The petition insofar as it seeks a writ of habeas corpus is denied.
Petitioner also charges that he did not receive a copy of the accounting of the guardianship which we stated in our memo opinion had been transmitted to him in 1965. Upon inquiry of the Clerk of the District Court at Missoula, she informs us that her records indicate that a copy of the account and a transcript of the proceedings were mailed to the hospital at Warm Springs for Mr. Smith’s examination. However, she has made another set of copies and has mailed one set to petitioner by registered mail, and another to this court. We have examined the accounting and it appears to be regular.
Whether petitioner received copies of the accounting earlier is of no matter now since he will have received them by registered mail and no further action is required of this court in that connection.